                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                                 4:12CR3066

     vs.
                                                               ORDER
MATTHEW DAVID SIEBRASS,

                  Defendant.



IT IS ORDERED:

1)   Defendant’s motion to review detention, (Filing No. 97), is granted.

2)   Defendant shall comply with all terms and conditions of supervised release which
     were imposed at sentencing except as follows:

           The defendant shall be released to reside at NOVA, Omaha,
           Nebraska and participate in that facility’s substance abuse
           treatment program. The defendant shall fully comply with the
           requirements of defendant’s treatment plan and all rules of the
           NOVA facility. If the defendant is discharged from the facility for
           any reason whatsoever, or leaves the premises of the facility
           without authorization, Defendant shall promptly report to the
           supervising officer or to any law enforcement officer. In addition,
           irrespective of whether Defendant self-reports upon discharge or
           leaving the facility, the United States Marshal, and/or any law
           enforcement officer is hereby authorized and ordered to take the
           defendant into custody and detain the defendant pending a prompt
           hearing before the court.

3)   The defendant shall arrive at NOVA by 11:30 a.m. on March 25, 2019. Defense
     counsel shall communicate with the Marshal to arrange for Defendant’s release
     to the Federal Public Defenders Office for transport to NOVA.

     March 7, 2019.                           BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
